PER CURIAM.
Dade County brings this petition for writ of certiorari to review an order of the respondent judge ordering Dade County to pay to the attorney for one Albert Thomas, a respondent herein, the money that Thomas had expended for a bail bond premium while he was a criminal defendant in the circuit court upon a charge that was ultimately dismissed due to the state’s failure to produce a witness for deposition.
Respondents urge that such payments should be refundable pursuant to Article I, Section 19, of the Florida Constitution, and Sections 939.06 and 939.07, Florida Statutes (1975). This court has previously dealt with this assertion and has held that the premiums for bail bonds are not taxable. See Holton v. State, 311 So.2d 711 (Fla. 3d DCA 1975); and see Dinauer v. State, 317 So.2d 792 (Fla. 1st DCA 1975); and Daniel v. State, 309 So.2d 248 (Fla. 4th DCA 1975).
Upon authority of the cited cases, the order of the respondent judge dated July 20, 1977, ordering the County Comptroller to pay Zebedee W. Wright the sum of $735.00, is quashed.
It is so ordered.